DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend (US 2012/0271346) in view of Tovey (US 5,489,292) and Hagland (US 2016/0235473).
Regarding claims 1-4 and 11-18, Townsend discloses a method of manufacturing a two-part sealing plate of a jaw member of an end effector assembly (fig. 4) including the steps of securing an upper plate (226) to a lower plate (224), where the lower plate defines a stop member which extends proximally relative to the proximal end of the upper plate and is raised relative to the lower plate and extends beyond the upper plane of the upper plate to control the distance between the jaw members (225a, figs 4-5, [0049]). The sealing plates are further secured to an insulative plate (222) which is then secured to a support base (122) which includes a flange that is connected to the opposing jaw member (fig. 4, note “bilateral assembly” in [0040]). The insulative plate is considered “insulative” because it creates a gap between the base and the sealing plates and the claim requires nothing more. Alternatively, since Townsend does not disclose what type of material is used in the insulative plate it is understood that any material could be used (according to what a person of ordinary skill in the art would know), including a thermally and/or electrically insulative material. It is noted that Applicant agrees in general that a person of ordinary skill in the art would be aware of different materials, stating, for example, “the lower plate 311 may be electrically conductive, thermally conductive, electrically non-conductive or thermally non-conductive or may be a hybrid thereof” ([0057] of the printed publication), which is essentially a recitation of all possible materials. The sealing plates are secured by mechanical interfacing surfaces (227b, fig. 7). Both plates have aligned knife slots (227d and 225c, fig. 7). Townsend does not disclose that a series of grooves are fabricated through an upper plate so that the lower plate forms the bottom of the grooves. However, fabricating grooves in forceps jaws is very common for many reasons and Applicant has not disclosed that this particular method is critical or produces an unexpected result. Tovey discloses a forceps device and teaches that grooves may be made partially or entirely through the tissue contacting surface of the jaw for the purpose of allowing better gripping of tissue (figs. 22-23, col. 13 lines 53-67). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the tissue contacting upper plate of Townsend with grooves extending entirely therethrough, as taught by Tovey, that would produce the predictable result of allowing the forceps to grip tissue better as taught by Tovey. This modification results in the lower plate forming the bottom of the grooves since the plates are attached and the grooves extend all the way through the upper plate. It is noted that a groove which does not extend all the way through the jaw is still useful for improved gripping as taught by Tovey (figs. 22-23, col. 13 lines 53-67). Townsend discloses that the lower plate is an insulator and not formed from an electrically conductive material. However, more specifically, Townsend states that “224 is formed at least partially from an electrically-insulative material” ([0049]) and it is well known in the art that insulative elements can be formed out of insulative materials or by conductive materials coated with an insulator. Hagland, for example, discloses an insulative element between the jaws (e.g. 12 and 13 in fig. 2) and teaches that the elements can be made entirely of an insulator or made by coating a conductive material with insulation ([0032]). This is understood to be a teaching of functional equivalence (MPEP 2144.06). Therefore, it would have been obvious to provide the insulator of Townsend-Tovey using any commonly known process, including coating a conductor with an insulator as taught by Hagland, that would produce the predictable result of a functional electrosurgical forceps. The device of Townsend-Tovey-Hagland thus discloses the lower plate formed from an electrically conductive material.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend, Tovey and Hagland, further in view of Brandt (US 2011/00073246).
Regarding claim 5, the method of Townsend-Tovey-Hagland does not disclose the step of bending the edges of the upper plate to define a cavity to receive a lower plate, although Townsend does show the upper plate defines a cavity to receive a lower plate (fig. 7). However, bending is common in the art and Applicant has not disclosed the step of bending is critical or produces unexpected results. Brandt discloses a forceps device which includes an upper late that is bent to form a cavity (figs. 5A-B, [0039]). It is noted that Brandy also discloses the upper plate has a plurality of apertures which can be partially or fully etched for a different reason than Tovey ([0036]), which further supports the position that a person of ordinary skill in the art would be able and motivated to make holes in an upper plate that extend all the way through the plate. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to make the upper plate with a cavity for receiving the lower plate of Townsend-Tovey-Hagland using any commonly known method, including bending as taught by Brandt, that would produce the predictable result of plates in a desired relationship. 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend, Tovey and Hagland, further in view of Guerra (US 2007/0074807).
Regarding claims 6-10 the method of Townsend-Tovey-Hagland does not disclose that an electrical connection from the upper plate is jogged around the lower plate and extended proximally through the jaw, or that the plates and electrical connection are secured to the housing via overmolding. However, using electrical connections is ubiquitous in the electrosurgical forceps art and Applicant has not disclosed that “jogging” is critical or produces an unexpected result. Furthermore, overmolding is an extremely common method of manufacturing forceps jaws and again, Applicant has not disclosed that overmolding any elements together produces an unexpected result. Guerra discloses a forceps device with an upper plate (312, fig. 2A) connected to an electrical connection (325a) which jogs around a lower plate (319) before extending proximally though the jaw, where the plates are connected to the jaw member by overmolding ([0040]-[0045]). The overmolding secures the connection within the jaw member (fig. 2A). Therefore, before the application was filed, it would have been obvious to modify the method of Townsend-Tovey-Hagland to include jogging an electrical connection from the upper plate around the lower plate and using overmolding to connect the parts of the jaw together including the electrical connection, as taught by Guerra, to produce the predictable result of supplying electrical energy to the upper plate and ensuring that parts of the jaw are connected together.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend, Tovey and Hagland, further in view of Hixson (US 2009/0012520)
Regarding claim 20, the device of Townsend-Tovey-Hagland does not disclose a housing around the other elements. However, a sealing plate, insulative plate, support base and housing are elements that border on generic in the electrosurgical forceps art, mostly from references filed by the Applicant with filing dates significantly early than that of the pending application, and there is no evidence these common elements are critical or produce unexpected results. Hixson, for example, discloses an end effector includes a seal plate (112, fig. 3E), an insulative plate (119’), a support base (119, note flange) and a housing (116). Therefore, before the application was filed, it would have been obvious to use any commonly known forceps elements in the forceps of Townsend-Tovey-Hagland, including the common end effector parts disclosed by Hixson such as a housing, that would produce the predictable result of an operable forceps. 

 Claims 1-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horner (US 8,623,018) in view of Slater (US 5,542,432) and Tovey.
Regarding claim 1-4 and 19, Horner discloses what can be considered a generic electrosurgical forceps device with a seal plate (322, fig. 4B), an insulative plate (329’), a support base (329, note flange) and a housing (116).  Horner further discloses the seal plate includes upper and lower seal plates (510, 520, fig. 5). Horner does not disclose the use of progressive stamping/laser cutting, although the two plates together form a single piece, or that the lower plate defines the bottom surface of a series of grooves.  Regarding the methods of making, these methods are common in the art and Applicant has not disclosed they are critical or produces unexpected results. The fact that Applicant recites these mutually exclusive methods in the same claim suggests the opposite, that which commonly known process is used to produce the structure is immaterial. Slater discloses that disclose the use of several methods for making parts of an electrosurgical device including laser cutting (col. 6 line 5). It is noted that Slater further discloses that jaws can be made from a single piece (as discussed with respect to figure 9). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to use any commonly known method of making a single seal plate of Horner, including laser cutting as taught by Slater, that would produce the predictable result of a useable seal plate. Regarding the grooves, Tovey discloses a forceps device and teaches that grooves may be made partially or entirely through the tissue contacting surface of the jaw for the purpose of allowing better gripping of tissue (figs. 22-23, col. 13 lines 53-67). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the tissue contacting upper plate of Horner with grooves extending entirely therethrough, as taught by Tovey, that would produce the predictable result of allowing the forceps to grip tissue better as taught by Tovey. This modification results in the lower plate forming the bottom of the grooves since the plates are attached (see e.g. col. 5 lines 20-29 of Horner which discusses welding) and the grooves extend all the way through the upper plate. It is noted that a groove which does not extend all the way through the jaw is still useful for improved gripping as taught by Tovey (figs. 22-23, col. 13 lines 53-67).

 Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection.

Conclusion
   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794